831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.WHITLEY SUNSHINE COAL CORPORATION, Defendant-Appellant.
No. 86-5861.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1987.

Before KEITH, MILBURN, and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant appeals from the summary judgment granted by the district court on June 12, 1986 to plaintiff on its complaint seeking collection of penalties.  The district court concluded that defendant had failed to exhaust its administrative remedies, and that plaintiff therefore was entitled to judgment as a matter of law.


2
Having carefully considered the record on appeal, and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to plaintiff.  Accordingly, the judgment of the district court is affirmed.